 AMERICAN DREDGING COMPANY139[The Board certified that a majority of the valid ballots wasnot cast for Engineers and Architects Association, and that saidorganization is not the exclusive representative of the Employer's,employees in the unit found appropriate.]American Dredging CompanyandSamuel BlairandLocal 825(Dredgemen'sBranch),InternationalUnion of OperatingEngineers,AFL-CIO,Party to the Contract.Case No. 4-CA-1554.March 1 2, 1959DECISION AND ORDEROn July 2, 1958, Trial Examiner Sydney S. Asher, Jr.,issued_hisIntermediateReport in the above-entitled case finding thatthe Respondent has engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,General Counsel, and Local 825 (Dredgemen's Branch), Interna-tionalUnion of Operating Engineers, AFL-CIO, Party to the-Contract, filed exceptions to the Intermediate Report and briefsin support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith thiscaseto a three-member panel [Members Rodgers, Bean,and Fanning].The Board has reviewed the rulings of the Trial Examiner atthe hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions,and recommendations which are not inconsistent with thisdecision.1.The Respondent excepts to the Trial Examiner's finding, basedlargely upon the credited testimony of employee Samuel Blair,thatRespondent discriminatorily replaced Blair as a wiper onthe dredgePhiladelphiawhen it left drydock because of Blair'spast insistence that the Union process his grievances concerningovertime pay.We find, contrary to Respondent's contention, thatthe clear preponderance of all the relevant evidence does not demon-'_The Respondent and Local 825 have requested oral argument. This request is herebydenied because the record,the exceptions, and the briefs adequately present the issuesand the positions of the parties.123 NLRB No. 18. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrate that the Trial Examiner erred in crediting Blair's testimonyand accordingly adopt his credibility rulings.2.However, we do find merit in the Respondent's further con-tention that, on the basis of the testimony which the Trial Examinercredited, the General Counsel did not satisfy his burden of provinga prima faciecase of discrimination.Blair worked as a wiper, or water-tender, on Respondent's dredgePhiladelphiafrom July 1954 until his layoff on February 28, 1957.During the last year of his employment he worked under thesupervision of his brother,WilliamBlair.Dredge employees:report at the dock where a crew boat transports them to the dredgeand, at the end of the shift, returns them from the dredge to thedock.On two unspecified occasions between July 1954 and mid-February of 1957, Respondent's crew boat was late arriving at thedredge and, consequently, was late in returning Samuel Blair tothe dock.On each occasion Blair's complaint to the Union's shop,steward resulted in Blair's receiving overtime pay. In mid-Febru-ary 1957, the crew boat was again late in returning Samuel Blair,William Blair, Frank Ayres, and Richard Owens to the dock. Thenext day,William Blair told Respondent's chief engineer on thedredge, Robinson, that he thought the men were entitled to over-time pay for the lateness of the boat, but Robinson replied, "theydidn't have it coming.''William Blair then declared that he wouldtake the matter up with Carl Jones, the Union's shop steward onthe dredge.William Blair and Samuel Blair together repeatedthe complaint to Jones, who said that, while he thought no over-time was due, he "would look into the matter."Neither of theBlairs ever received any overtime for this complaint, and the issuewas not carried any further.However, employees Ayres andOwens made similar complaints and did receive overtime pay.On February 28, 1957, thePhiladelphiaentered drydock.SamuelBlair came aboard that day for the 4 p.m. to midnight shift andfound his name on the work list posted in the engineroom to workon the valves.During this shift, Chief Engineer Robinson gaveBlair a "layoff slip" and instructed him to "take it up to the yard"on the following day, assuring Blair that he would be recalled whenthe dredge left drydock.We find, in agreement with the TrialExaminer, that the selection of Blair for temporary layoff wasnondiscriminatory and was, in fact, due solely to a reduction inforce occasioned by the dredge entering drydock.On the following day, Blair went to Respondent's Camden, NewJersey, yard and gave the "layoff slip" to Olson, Respondent'spersonnelmanager, who said that if he returned Blair to work"there would be a lot of red faces" because "someone had made2Standard Dry Wall Products,Inc.,91 NLRB 544, 545, enfd.188 F. 2d 362(C.A. 3). AMERICAN DREDGING COMPANY141a complaint" about Blair.About 2 weeks thereafter, Blair againreturned to Olson who said, "Well, Blair, I might as well tell you.Nobody else is going to take the blame for this.You was laidoff for being an agitator and a trouble-maker."To this Blairresponded, "Well, Mr. Olson, if you call sticking up for your rightsbeing an agitator and a trouble-maker, I'm the biggest agitator inthe world."Right after thePhiladelphialeft drydock, apparentlyduring the last week of March or the first week of April 1957,Respondent permanently replaced Blair by another, unidentifiedwiper, who in turn, 3 days later, was replaced by one EdwardGarrarn, who, at the time of the hearing, still worked under Super-visorWilliam Blair in the engineroom as a wiper.The Trial Examiner concluded that the General Counsel, byproving the foregoing facts, made outa prima faciecase thatRespondent discriminatorily replaced Blair in violation of Section3(a) (3) of the Act because it knew of and resented his past in-sistence that the Union process his grievances concerning the late-ness of the crew boat.However, we do not thing that either thesefacts or the record as a whole supports the Trial Examiner's infer-ence that "Respondent knew that Samuel Blair had invoked theUnion's aid in processing grievances regarding the lateness of thecrew boat on three different occasions."It is true, as the Trial Examiner noted, that Blair's first twocomplaints were compensated and necessarily came to the Respond-ent's attention.However, it does not appear that these isolatedincidents, standing alone and without the cumulative effect ofthe third, prompted Blair's replacement.This third complaint wasmade to Shop Steward Jones, an agent of the Union and not theEmployer, who merely promised to "look into the matter."Therecord contains no affirmative evidence that Jones ever in fact com-municated this grievance to the Respondent.Nor is this essentialelement of knowledge supplied by the fact that the Blairs were notcompensated.Indeed, it is not unreasonable to believe that SamuelBlair, whose first two complaints, when communicated, were com-pensated, was not paid overtime for the last complaint becauseJones, who himself voiced doubts about the validity of the claim,failed or refused to bring it to Respondent's attention.Moreover,the fact that the complaints of Ayres and Owens, who were literallyin the same boat as the Blairs, were paid by the Respondent, tendsto support the conclusion that had Samuel Blair's claim been madeknown to Respondent it would likewise have been paid.We are,therefore, not persuaded that Olson's statement, attributed to himby Blair,3 that Blair was "laidoff" for being an "agitator and a3Olson was not called as a witness at the hearing before the Trial Examiner,and thisstatement is based on Samuel Blair's credited testimony. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrouble-maker" related to his protected concerted activity in request-ing the Union to process his grievances, and the Trial Examiner'sinference to the contrary is pure conjecture.Accordingly, we con-clude and find that the General Counsel failed to establisha primafaciecase of discrimination within the meaning of Section 8(a) (3)of the Act, and since no burden of going forward with proof ofjustification for the discharge ever arose, the Respondent was underno obligation to explain its action in replacing Blair.The com-plaint, insofar as it alleges conduct to be a violation of Section_8(a) (3) and (1) of the Act, is hereby dismissed.4THE REMEDYWe find, in accord with the Trial Examiner, that Respondentcontributed illegal financial assistance to the Union by compensating-one of itssupervisors, the hiring engineer, to represent the interestsof the employers in grievance matters; that Respondent violated.the Act by maintaining and giving effect to illegal closed-shop hiringprovisions in the collective-bargaining contract between Respondentand the Union; and that by unlawfully delegating its hiring:authority to the hiring engineer, who was a member of the Union,and, as such, bound by the International's constitution to hire onlymembers of the Union, Respondent in effect agreedto operateunder an illegal closed-shop agreement in contravention of the Act..The General Counsel excepts to the failure of the TrialExaminerto include in his recommendations that the Board apply itsBrownOldsremedy 5 and require Respondent to reimburse its employeesfor initiation fees and dues which they have paid to the Union..In support of this exception, the record shows that by theunlawfulprovisions of the contract involved herein, the Respondent has.unlawfully encouraged employees to join the Union in order to^,obtain dredging work carried on by the Respondent, thereby inevi-tably coercing the employees to pay dues and assessments to the-Union .6Therefore, in order to expunge the effects of theseunlawfulexactions, we shall order the Respondent to refund to its present,and former employees the dues andassessmentswhich the employeeshave thus been required to pay. The Respondent's period of liabilityshall include the period beginning 6 months prior to the filing andservice of the charge herein and shall extend to all moneys thereafter4Member Fanning does not concur with this portion of the decision.He believes, forthe reasonsgiven by theTrial Examiner in hisIntermediate Report, thatthe GeneralCounsel has established aprima faciecase of a discriminatory failure to recall SamuelBlair which the Respondent did not overcome.Accordingly,he would affirm the TrialExaminer's recommendations in their entirety.5United Association of Journeymen&Apprentices of Plumbing and Pipefitting Industryof the United States and Canada,AFL-CIO (J. S. Brown-E. F. OldsPlumbing & Heating -Corporation),115 NLRB 594.0 BroderickWoodProductsCompany, et al.,118NLRB38, enfd.261 F.2d 548(C.A. 10). AMERICAN DREDGING COMPANY143collected and not heretofore refunded.7As recommended by theTrial Examiner, the Board will also order the Respondent to ceaseand desist from maintaining or enforcing those provisions of thecontract here in issue which have been found to violate the Actand to take other affirmative action designed to effectuate the policiesof the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Amer-ican Dredging Company, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Contributing financial support to Local 825 (Dredgemen'sBranch), International Union of Operating Engineers, AFL-CIO,or to any other labor organization, by compensating any of itssupervisors to represent the interests of its employees in grievancematters.(b)Delegating its hiring authority to any person who is obligatedto employ only members of the above-named labor organization,or of any other labor organization.(c)Recognizing the above-named labor organization, or any suc-cessor thereto, as the representative of any of its employees forthe purposes of collective bargaining with respect to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until such labor organizationshall have demonstrated its exclusive majority representative statuspursuant to a Board-conducted election among the Respondent'semployees.(d)Performing, maintaining, enforcing, or giving effect to thecontract of October 1, 1955, between the Respondent and the above-named labor organization, or any extension, renewal, modification,or supplement thereof, unless and until such labor organizationshall have demonstrated its exclusive majority representative statuspursuant to a Board-conducted election among the Respondent'semployees.(e)Encouraging membership in the above-named labor organi-zation, or in any other labor organization, by performing, main-taining, enforcing, or giving effect to any contract, agreement,understanding, or arrangement whereby preference in hiring ortenure of employment is accorded members of the above-namedlabor organization, or of any other labor organization, except asauthorized by Section 8(a) (3) of the Act.9 BroderickWood Products Company, Supra;News Syndicate Company, Inc.,122NLRB 818. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) In any other manner interfering with, restraining, or coercingits employees or applicants for employment in the exercise of theirrights under Section 7 of the Act, except as permitted by Section8(a) (3) of the Act.2.Take the following Affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from Local 825(Dred(yemen's Branch), International Union of Operating Engi-neers,AFL-CIO, as the representative of any of its employees forthe purposes of collective bargaining with respect to grievances,labor disputes,wages, rates of pay, hours of employment, orother conditions of employment, unless and until such labor organi-zation shall have demonstrated its exclusive majority representativestatus pursuant to a Board-conducted election among the Respond-ent's employees.(b)Reimburse its employees and former employees for moneysillegally exacted from them in the manner and to the extent setforth in "The Remedy" section of this Decision and Order.(c)Post copies of the notice attached hereto, marked "Ap-pendix," s at its main office at Philadelphia, Pennsylvania, and atall its other establishments which service dredging work in theterritory described in the contract of October 1, 1955, between itand the above-named labor organization.Copies of the said notice,to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondent's representative,be posted by it immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatthese notices are not altered, defaced, or covered by any othermaterial.(d)Notify the said Regional Director for the Fourth Regionin writing, within 20 days from the date of this Decision and Order,what steps it has taken to comply with the foregoing recommenda-tions.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, you are notified that : AMERICAN DREDGING COMPANY145WE WILL NOT contribute financial support to Local 825(Dredgemen's Branch) International Union of Operating Engi-neers,AFL-CIO, or to any other union, by paying any ofour supervisors to represent the interests of our employees ingrievance matters.WE WILL NOT delegate our hiring authority to any personwho is obligated to employ only members of the above-namedUnion, or of any other union.AVE WILL NOT perform, maintain, enforce, or give effect tothe contract of October 1, 1955, between us and the above-namedUnion, or any extension, renewal, modification, or supplementthereof, unless such union demonstrates its majority status inan election conducted by the National Labor Relations Board.`VE WILL NOT encourage membership in the above-namedUnion, or in any other union, by performing any arrangementunder which preference in hiring or tenure of employment isgiven to members of the above-named Union, or of any otherUnion, except as authorized by Section 8(a) (3) of the NationalLabor Relations Act.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees or applicants for employment in theexercise of their rights under Section 7 of the National LaborRelations Act, except as permitted by. Section 8(a) (3) of thatAct.WE WILL withdraw and withhold all recognition from theabove-named Union as the representative of any of our em-ployees for the purposes of collective bargaining with respectto grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless suchunion demonstrates its majority status in an election conductedby the National Labor Relations Board.WE WILL refund to all our employees and former employeesthe initiation fees or periodic dues or other moneys illegallyextracted from them which have been paid to Local 825(Dredgemen's Branch) International Union of Operating Engi-neers, AFL-CIO, the amount of such payment to be in accord-ance with the Board's direction.AMERICAN DREDGING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.508889-60-vol. 123-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT .This case involves allegations that American Dredging Company, Philadelphia,Pennsylvania, herein called the Respondent, has at all times since on or aboutFebruary 28, 1957, maintained a contract with Local 825 (Dredgemen's Branch),InternationalUnion of Operating Engineers, AFL-CIO, herein called the Union,under the terms of which the Respondent is required to give financial assistanceto the Union and preference in hiring to members of the Union; and that theRespondent discharged Samuel Blair on or about February 28, 1957, and hasfailed and refused to recall or reinstate him since on or about March 1, 1957,because he engaged in union or other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection. It is alleged that this con-duct violated Section 8(a)(1), (2), and (3) of the National Labor Relations Act,as amended (61 Stat. 136), herein called the Act.After the filing of a complaintby the General Counsel,' the Respondent filed an answer admitting certain juris-dictional facts, admitting that it has maintained a collective-bargaining contractwith the Union, admitting that it discharged Samuel Blair on or about February28, 1957, and has not since rehired him, but denying certain jurisdictional facts,and denying that it had engaged in any unfair labor practices.2A hearing washeld before me in Philadelphia, Pennsylvania, on November 25, 1957.All partieswere represented and participated fully in the hearing.At the close of the Gen-eralCounsel's case, the Union moved to dismiss the complaint, insofar as it isbased upon the maintenance of a contract between the Respondent and the Union.Ruling on this motion was reserved.For reasons set forth below, the motion isdenied.After the close of the hearing, the General Counsel, the Respondent, andthe Union filed briefs which have been duly considerd. In its brief, the Respond-ent moved to reopen the record to permit it to offer a certain document in evi-dence.By order dated January 21, 1958, the motion was denied and the proffereddocument rejected.On May 22, 1958, I issued a rule to show cause why thecomplaint should not be dismissed on the ground that there was insufficient evi-dence of jurisdictional facts.Thereafter the General Counsel and the Respondentsubmitted a stipulation supplying additional facts relating to the Respondent'soperations.On June 10, 1958, I discharged the rule to show cause and receivedthe stipulation in evidence.Upon the entire record in this case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTThere is no dispute, and it is found, that the Respondent is, and at all ma-terial times has been, engaged in commerce within the meaning of the Act anditsoperations meet the Board's jurisdictional standards; 3 and the Union is, and atallmaterial times has been, a labor organization within the meaning of the Act..A. Legality of the contract1.The contractOn October 1, 1955, the Respondent and the Union entered into a collective-bargaining contract effective July 1, 1955, to remain in force until September 30,1958, and from year to year.thereafter unless either party notifies the other, 60days before any termination date, of intention to terminate or amend. It covers"alldredging work carried on by the [Respondent] within the territorial zoneon the Atlantic Coast from-the Canadian border to the southerly border of theState of Maryland and tributory waters in this zone emptying into the AtlanticOcean."This agreement has remained in effect at all times since on or aboutFebruary 28, 1957.Among its provisions are the following:1The designation "General Counsel" includes the General Counsel of the NationalLabor Relations Board and his representative at the hearing.2 Later an amended complaint was filed by the General Counsel.The Respondent didnot file an additional answer to the amended complaint. At the hearing the answer was.amended to change the admission that Samuel Blair was discharged on or about Febru-ary 28, 1957, to an admission that he was laid off at that time.3 The Respondent is a Pennsylvania corporation, with its principal place of business atPhiladelphia, Pennsylvania.It is engaged in dredging operations on inland waterways,including the Port of Philadelphia. It performs dredging operations under contract withthe United States Army Engineer Corps directly related to nationaldefense inan amountexceeding $100,000 annually. AMERICAN DREDGINGCOMPANY1474.Effective on any date permitted by law, the Coiripany agrees:(a) It will employ and retain in employment only members of theUnion in good standing; it being understood that the Company is freeto select for employment any member of the Union.(b) If, within 72 hours exclusive of Sundays and holidays, membersof the Union, competent and qualified to perform the work, are not avail-able the Company may then hire any man; any man so hired whowithin 7 days after his date of employment makes application for mem-bership in the Union shall be accepted into membership without anydiscrimination whatsoever, subject, however, to the Union's right to passupon the qualifications defined in the constitution and by-laws of thelocal union of such applicant for membership in the Union.(c) If, within a period of 7 days, exclusive of date of employment,such person does not apply for membership in the Union, such Em-ployee will be replaced by a Union member as soon as the Union cansupply a Union member who is qualified to perform the work.5.The Union agrees, when requested, to furnish the Company competentand qualified men from its membership upon 72 hours' notice exclusive ofSundays and holidays.The Company agrees to make membership in theUnion a condition of employment as permitted by law.7.The Company shall be the sole judge as to the ability and qualificationsfor employment, and nothing contained in this Agreement shall in any wayabridge the Company's right to discharge an unsatisfactory Employee.20.Any person who reports for work upon the direction of the Union,pursuant to the request of the Company to the Union to supply an Employee,shall receive one day's pay... .*******24.The Union shall have the right to appoint one Shop Steward amongthe Employees on each dredge who shall be the first man to be employed andthe last man to be laid-off. . . The Company recognizes that the Union hasgiven the Shop Steward authority to adjust, with the Superintendent or otherperson in charge of the Plant or dredge, differences that arise on the dredgeor Plant.Differences that are not settled between the Shop Steward andSuperintendent or other person in charge of the Plant, shall be referred by theShop Steward to the Hiring Engineer and by the Superintendent or otherperson in charge of the Plant to such person as the Company may designate.25.The Hiring Engineer is to have authority to discuss with the Company'sdesignee any and all grievances or disputes arising under the provisions ofthisAgreement which are not settled by the Shop Steward.The Companyagrees to request the Hiring Engineer to obtain the personnel in the classi-fications covered by this Agreement and the Union agrees that the HiringEngineer is to obtain, when requested by the Company, the personnel inthe classifications covered by this Agreement.If,however, the Hiring En-gineer does not, within 72 hours exclusive of Sundays and Holidays, obtaincompetent and qualified personnel as and when wanted by the Company, theCompany will hire from any source.The Hiring Engineer shall be agreedto between the Union and the Company and shall receive compensation fromthe Company at the rate of $150.00 per week.*******27.Any dispute not settled between the Company and the Business Repre-sentative of Local 825-D shall be referred to the Eastern District Representa-tive of the International Union of Operating Engineers, signatory' hereto.Anyand all disputes relating to the interpretation of any clause of this Agreementor any alleged violation thereof, shall, by written notice, be referred to arbi-tration. . . . The Company and the Union shall bear the expenses of theirrespective appointees to the Board and shall equally share the expense of thechairman of the Board.33. It is mutually agreed that if the adoption of any State or Federallegislation or regulation conflicts with or is contrary to any of the provisionsof this Agreement, negotiations will be confined to changes in existing lawsor regulations. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated, and I find, that George Patterson is the hiring engineerreferred to in section 25 of the contract, and that he is a member of the Union.2.The International's constitutionThe outstanding constitution of the International Union of Operating Engineers,of which the Union is a local, contains, among other things, the following per-tinent provisions:Members of Local Unions shall conform to and abide by the Constitution,Laws, Rules, Obligations and Ritual, and the decisions, rulings, orders, anddirections of any authority of the International Union empowered by thisConstitution to make them..Each member shall hire none but those ingood standing with a Union having jurisdiction over the work to be done... .No member shall be in good standing unless he shall have affixed to his duesbook stamps showing payment for all current dues and receipts for otherindebtedness to his Local Union.All fines or assessments legally leviedor imposed shall be charged by the Financial Secretary against the memberfrom whom due and must be paid by the member involved to the FinancialSecretary within thirty (30) days and before any dues owing by him to theLocal Union can be received or accepted by the said Local Union.Noby-laws or trade rules may be adopted in contravention of the Constitution,laws, rules, obligations or ritual of the International Union, or the decisions,rulings, orders and directions of any authority of the International Union em-powered by this constitution to make them, or without the approval of thegeneral president.3.Financial assistance to the Uniona.Contentions of the parties as to financial assistanceThe complaint alleges, and the General Counsel maintains, that the contractdescribed above requires the Respondent to "give financial assistance to the Union,itsofficers, agents, representatives or employees."The General Counsel bases hiscontention on the Respondent's agreement, in section 25 of the contract, to paythe hiring engineer compensation.Pointing to the hiring engineer's agreed role inthe grievance procedure set forth in sections 24 and 25 of the contract, and hisstatus under section 25 as the individual responsible for "obtaining" personnel forthe Company,4 the General Counsel urges that, in view of the fact that he is aunion member, "the union agency of the Hiring Engineer is shown on the faceof the contract."The General Counsel further contends that the hiring engineer"is not a representative of the Company" because "there is nothing in the contractto spell out his duties other than to obtain [personnel], to do something that theCompany could do very well itself.There are no rules or regulations concerninghis selection.There is no control."Conversely, the Union contends that thehiring engineer "performs functions for the Company.he obtains personnelon the part of management.he is definitely not the Union's agent in thatsense."In support of this position, the Union argues that, in contrast to theprovisions of section 24 giving the Union "the unqualified right to appoint theShop Steward.there is no unqualified right on the part of the Union toappoint the Hiring Engineer. . . . If the Hiring Engineer is to be considered orclassified a representative or agent of the Union, the first area upon which onewould look to establish that relationship would be the right of the Union toappoint him.And that is completely lacking here."b.Conclusions as to financial assistanceThere can be no doubt, and it is found, that section 25 of the contract requires,the Respondent to compensate the hiring engineer.The issue therefore is whether4 Stressing the fact that under section 7 of the contract the Company is the sole judge,ofthe ability and qualifications of its personnel, the General Counsel argues that thehiring engineer's function in regard to personnel "is, in a sense, a mechanical one" sincehe "merely obtains, but does not hire personnel." I cannot agree. The General Counselat times spoke of personnel being"hiredthrough a Hiring Engineer" and the hiringengineer beinga "hiringagent."Moreover, the purported distinction between "hiring" and,"obtaining" seems to me to be tenuous. So far as the wording of the contract is concerned,I regard the hiring engineer's function respecting the recruiting of personnel as requiringthe exercise of judgment, rather than perfunctory. AMERICAN DREDGING COMPANY149such compensation constitutes the contribution of "financial or other support" to"any labor organization" or its agent, within the proscription of Section 8(a)(2)of the Act.Section 25 of the contract contains a commitment that all the Respondent'spersonnel requests will be made initially to the hiring engineer.Only if he con-not fill the requests within 72 hours may the Respondent hire from another source.Thus the hiring engineer is established as a supervisor within the meaning ofSection 2(11) of the Act, and an agent of the Respondent, authorized to hire onits behalf.As such, he is required to perform a valuable service for the Respond-ent.5The salary which the Respondent agrees to pay the hiring engineer is pro-vided, in part, to compensate him for these services. It may well be that inhiring he acts also as an agent of the Union-a dual agency.6 But this need notbe decided.Whatever his agency status, the payment of compensation by theRespondent in exchange for his services rendered to the Respondent is not, inmy opinion, the type of illegal financial assistance forbidden by Section 8(a)(2) ofthe Act.Let us now examine the grievance and arbitration procedure provided for inthe contract, and the hiring engineer's part in it.Under section 24, the shopsteward is given "authority to adjust.differences that arise" with "the Super-intendent or other person in charge of the Plant or dredge."Obviously the shopsteward, an appointee of the Union, represents the employees at this stage; ob-viously, also, the superintendent, a supervisor employed by the Respondent, rep-resents the employer.Unsettled differences are to be referred by the shop stewardto the hiring engineer, and by the superintendent or other person in charge ofthe plant to a designee of the Respondent.Under section 25, the hiring engineerisgiven "authority to discuss with the Company's designee any and all grievancesor disputes arising under the provisions of this Agreement which are not settledby the Shop Steward."At this stage, the hiring engineer, an appointee of theRespondent and the Union jointly, takes over from the shop steward the repre-sentation of the employees and the Respondent's designee succeeds the superin-tendent as the employer's representative.The authority of the hiring engineerissomewhat vague; he may "discuss" the grievance but it is not entirely clearwhether this embraces the authority to "adjust" or to "settle."Under section 27,."any dispute not settled between the [Respondent] and the Business Representative-of Local 825-D" is referred to a representative of the International Union ofOperating Engineers, the Union's parent organization.There is here an indica-tion that the Union'sbusiness agentattempts to "settle" such disputes with the-Respondent (although his authority to do so is not spelled out) and if he fails to,do so, refers the matter to the International.Finally, "disputes relating to anyclause of" the contract are referred to a board of arbitration.The Respondentand the Union bear the expense of their respective appointees to the Board, andjointly share the expense of the board chairman, if a chairman becomes necessary.It thus appears that at each stage of the procedure each of the two parties isrepresented, and each pays its own representative, except for the hiring engineer.As has been seen, he is a supervisor within the meaning of the Act, is selectedjointly by the Respondent and the Union, is paid by the Respondent, and repre-sents the employees at one stage of the grievance procedure.The representationof employees in grievance matters is an important traditional function of theunion which is their statutory representative.For an employer to agree that oneof its supervisors, selected in part by it, and paid by it, should take the employees'part in a grievance, vis-a-vis another employer representative, is in effect to havethe employer sitting on both sides of the bargaining table at the same time.?Under such circumstances, the employees' representative is subjected to conflictingloyalties, and bargaining becomes a mere sham.Section 8(a)(2) was designed'International Association of Heat and Frost Insulators and Asbestos Workers, AFL-CIO (Rhode Island Covering Company),114 NLRB 1526,1539; andNassau and SuffolkContractors'Association,Inc., et at.,118 NLRB 174, 178.sN.L.R.B. v. Cement Masons Local No. 555, Operative Plasterers and Cement MasonsInternational,AFL,225 F. 2d168 (C.A.9) ; Grove Shepherd Wilson&Kruge, Inc., et at.,109 NLRB 209; A.Cestone Company,118 NLRB 669,enfd.sub nom.Local 138,Inter-national Union of Operating Engineers,AFL-CIO,254 F. 2d 958 (C.A. 2) ; andBoothand Flinn Company,120 NLRB 545.7 For example,as will be discussed in more detail hereafter,late in March or early inApril 1957 Patterson, the hiring engineer, represented employee Samuel Blair in dis-cussingagrievance with two other representatives of the Respondent. .150DECISIONS OF NATIONAL LABOR RELATIONS BOARDto avoid just such a situation.8As the Board said in theNassau and Suffolk Con-tractors'case: 9we do believe that it is improper for supervisors,even those with pre-dominantly union loyalty, to serve as negotiating representatives of employees;and to the extent that the employer acquiesces in such participation the em-ployer is guilty of unlawfulinterferencewith the administration of theUnion. ..Employees have the right to be represented in collective-bargain-ing negotiations by individuals whohavea single-minded loyalty to theirinterests.[Emphasis in original.]What the Board there said regarding collective-bargaining negotiations I believeto be equally true of the discussion of grievances.The proviso to Section 8(a) (2) states that "an employer shall not be prohibitedfrom permitting employees to confer with him during working hours without lossof time or pay."The Board has held that this exonerates an employer who payshis employees their regular wages for time spent in negotiating with management.ioBut this does not aid the Respondent here.For the hiring engineer,being asupervisor,isnot anemployeewithin the meaning of the proviso to Section8(a)(2).It is inconceivable that Congress,in enacting the proviso,intended togrant immunity to an employer who, like the Respondent here, agreed to pay asalary toa supervisorwho was authorized to represent employees in grievancematters.It is true that this contract was executed more than 6 months before serviceof the charge upon the Respondent.Accordingly,because of the limitation con-tained in Section 10(b) of the Act,no unfair labor practice finding may bebottomed upon the contract'sexecution.However, the parties have continued toenforce the contract and have continued it in effect."This constitutes "a con-tinuing offense."12The Board has held that the enforcement or continuance ineffect of illegal contract clauses within 6 months of the service of the chargeconstitutes an unfair labor practice.13I conclude that, by enforcing,since on orabout February 28, 1957,14 a contract with the Union requiring the Respondentto pay compensation to the hiring engineer and clothing the hiring engineer withsupervisory authority,while at the same time authorizing the hiring engineer torepresent the interests of the employees in grievance matters, the Respondentrendered illegal financial assistance to the Union in violation of Section 8(a)(2) oftheAct.Such conduct likewise interfered with, restrained,and coerced the Re-spondent's employees in the exercise of rights granted in Section 7 of the Act, and.thereby also violated Section 8(a)(1) of the Act.4.Preference in hiring to union membersa.The hiring engineerThe complaint alleges, and the General Counsel maintains, that the contractdescribed above also requires the Respondent to "give preference in hiring tomembers of the union."In this connection,theGeneral Counsel contends thatsection 25 establishes the hiring engineer as an agent of the Union insofar as hishiring duties are concerned,and since he is a union agent he is bound by theInternational constitution,quoted above,"to provide none but union personnel"8Referring to Section 8(2) of the WagnerAct, thepredecessor of Section 8(a) (2) ofthe present Act, Senator Wagner stated :"Only representatives who are not subservientto the employer with whom they deal can act'freely in the interest of employees.Simple,commonsense tells us that a man does not possess this freedom when he bargains withthose who control his source of livelihood."78 Cong. Rec. 3443.9Nassau and Suffolk Contractors'Association,Inc., et al.,118 NLRB 174 at 187.10Remington Arms Company,Inc.,62 NLRB 611, 614.11 Thus,the Respondent's answer "admits that [the Respondent]has complied with" theprovisions of section 5 and section 25 of the contract.12N.L.R.B. v. Gaynor News Company, Inc.,197 F. 2d 719,722 (C.A. 2), affd.347 U.S.17; andBryan Manufacturing Company,119 NLRB 502.13Triboro Carting Corporation,117 NLRB 775,780;M.B.Morgan Painting Contractor,111NLRB 395,401-402;Eichleay Corporation,110 NLRB 1295,1297; and EbascoServices Incorporated,107 NLRB 617, 619.14 The date set forth in the complaint and the amended complaint.The original chargewas filed on April 17,1957,and the amended charge on August 19, 1957. Thus Febru-ary 28, 1957,falls within the 6-month statute of limitations set forth in Section 10(b) ofthe Act. AMERICAN DREDGING COMPANY151for the Respondent. In support of this contention the General Counsel points totheUnion's voice in the selection of a hiring engineer.He further urges that,as "the Hiring Engineer is a union representative in [the] grievance, procedure,it is submitted that he is by implication also the union representative for the pur-poses of obtaining personnel."Finally, theGeneral Counsel argues that hisposition is supported by "the complete absence in the contract of any basis . . .to insure an impartial or non-preferential hiring arrangement."The Respondent,conversely, argues that all it is required to do under the contract is to "ask theHiring Engineer to supply us with men. If he wants to go out and hire [employeeswho] belong to no union, [or] to some other union [or] to his union, it is noconcern of ours.... "The Union contends that the hiring engineer has not beenshown to be "an agent of the Union.On the contrary,.he performs func-tions for the [Respondent], . . . he obtains personnel on [behalf] of management."The Board has held that an employer violates the Act by entering into a con-tractwith a union under the terms of which the employer surrenders all hiringauthority to the union.15Obviously, the same principle applies to a contractentrusting all hiring to a union agent.Does the contract here in question setup the hiring engineer as the Union's agent for hiring?He is to be chosenjointly by the Respondent and the Union, and paid by the Respondent-but thesefacts can hardly be said to establish the Union's agency.Moreover, he is, aspointed out above, the Union's agent so far as one step in the grievance processisconcerned, but his agency here is strictly circumscribed to grievance matters.Further, no union agency is indicated merely because the contract fails to guar-antee that hiring will be carried out by the hiring engineer in a nondiscriminatorymanner.Finally, the language of sections 5 and 20 referring to the Union's"direction" of persons to report for work "pursuant to the request of the [Respond-ent] to the Union" would indicate that the parties anticipate that, on occasion,the hiring engineer will seek the Union's aid in fulfilling his obligation to supplypersonnel to the Respondent upon request. But it is the expression of no more thanan anticipation, and cannot reasonably be construed as a command. In sum, Ido not read the contract itself as clearing creating any agency relationship betweenthe Union and the hiring engineer with regard to hishiringfunctions.InBooth and Flinn Company,16the contract provided for a hiring agent termedMaster Mechanic or Foreman Engineer who was required to be "a member ingood standing in Local 825 of the International Union of Operating Engineers."The Board held that this contract provision, when read in conjunction with theInternational constitution (the same one involved herein), was violative of theAct.The Board there stated (pp. 550-551) :On these facts, therefore, it is evident that master mechanic Behrend, whoseemployment was required by the terms of the contract adopted by Respond-ents, served in a dual capacity.Behrend was, in the first place, RespondentCompany's hiring agent.He was also, because of the obligations placed onhim by the terms of International's constitution and Local 825's bylaws, Re-spondent Local 825's agent in the enforcement of both its, and the Interna-tional's,restrictivehiring provisions.Case [cited].And those restrictiveprovisions limited Behrend to hiring only those members in good standingof the Union having jurisdiction of the work to be done-which, in thisinstance was Local 825.Accordingly, in view of the foregoing, and on the basis of the entire record,we find and conclude that Respondent Company violated Section 8(a)(1)and (3) of the Act by unlawfully delegating its hiring authority to an agent,master mechanic Behrend, who was obligated to employ only members ingood standing of Respondent Local 825.We further find and conclude thatwhen Respondent Company entrusted its hiring to the master mechanic, whowas also Respondent Local 825's agent and who was bound by its bylawsand the International's constitution, the Respondents in effect agreed to oper-ate under an illegal closed-shop hiring arrangement; and that RespondentCompany thereby violated Section 8 (a) (1) and (3) of the Act, .. .Thus the Board based its finding that the master mechanic inBooth and Flinnwas the union's agent, and the consequent illegality of the contract, partly onthe contract's provision that the master mechanic wasrequiredto be a memberof the union.No such requirement is contained in the contract here in question.^ 31ounta4n Pacific Chapter of the Associated General Contractors, Inc., et as.,119NLRB 883.16 120 NLRB 545. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reasoning of theBooth and Flinndecision is therefore inapposite here.It isaccordingly concluded that the contract of October 1, 1955, between the Respond-ent and the Union hereinon its faceneither establishes the union agency of thehiring engineer nor illegally delegates hiring authority to the Union.That, however, does not dispose of the issue.The bare contract does not standalone; there is also the stipulation that Patterson, the hiring engineer, is a mem-ber of the Union, plus the restrictive hiring provisions of the International's con-stitution,quoted above.InEnterprise Industrial Piping Company17the Boardstated:When the Respondent Employers entrusted their hiring to foremen who weremembers of the Union and bound by its laws, they in effect agreed with theUnion, through the foremen who were agents of Employers and the Union,to operate under a closed-shop arrangement, which is prohibited by the Act.Thereby, the Respondent Employers, as found by the Trial Examiner, violatedSection 8(a)(1) and (2) . . . of the Act.Here, as in theEnterprisecase, the Respondent surrendered all its hiring powersto the hiring engineer.Here, as in theEnterprisecase, the individual thus clothedwith hiring authority was in fact a union member subject to the Union's rules andregulations.And here, as in theEnterprisecase, the union's rules and regula-tions bound those authorized to hire, to hire only members of the union.Thusall the elements of an illegal closed-shop arrangement are present. In addition,there is the testimony of William Blair, an employee and supervisor of the Re-spondent since 1940 or 1941, and a member of the Union since 1945.On cross-examination by the Respondent's attorney, William Blair testified:Q. Are you familiar with the collective bargaining agreement between thecompany and the union?A. I believe so.Q. Do you know that all of the employees come through the union hall?A. Yes.Q. You know that?A. Yes, they do.Q.Do you know that when a man reports for work, he shows someoneat the American Dredging Company a slip which is signed by someone fromthe union?A. That is right.This shows that, in actual practice, the hiring engineer invariably turns to theUnion as the sole source of personnel.Therefore, a union hiring hall has in factbeen set up, without any of the safeguards required by the Board to assure non-discriminatory hiring.Such an agreement or understanding is illegal.18It is true that under section 25 of the contract if the hiring engineer does not"obtain competent and qualified personnel as and when wanted by the" Respondentwithin a specified time, the Respondent is free to "hire from any source." But, asthe Board has said,19 "if unqualified exclusive delegation of hiring to a union isunlawful, the vice is not cured by a reversion back to the employer of the hiringprivilege after the union is unable to enjoy the power conferred upon it." It isaccordingly found that, by maintaining and enforcing since on or about February28, 1957, an arrangement with the union whereby all hiring authority was dele-gated to a member of the Union who was obligated by the International's con-stitution to hire only members of the Union, the Respondent accorded preferencein hiring to members of the Union.This conduct interfered with, restrained, andcoerced the Respondent's employees and applicants for employment in the exer-cise of rights guaranteed in Section 7 of the Act, in violation of Section 8(a)(1)of the Act. It also rendered illegal support to the Union in contravention ofSection 8(a)(2) of the Act.Likewise, by discriminating in regard to hire, itencouragedmembership in the Union, conduct proscribed by Section 8(a)(3)of the Act.b.Other union-security provisionsSection 4 of the contract sets up a requirement that the Respondent will em-ploy only members of the Union, unless union members "competent and qualifiedto perform the work are not available" within a specified time.Even if a non-union man is then hired, he must apply for membership within 7 days.This pro-17 117 NLRB 995, 996.11 See footnote 15.19 Seefootnote 15. AMERICANDREDGINGCOMPANY153vision exceeds the limited type of union security permitted by the proviso to Sec-tion 8(a)(3) of the Act.However, it is only to become "effective on any datepermitted by law." It may perhaps be argued that section 4 is not presentlyoperative but is only to take effect in the future when permitted by law, andtherefore does not violate the Act. In the GilWynercase,20 the Board foundsuch a contract to be illegal on the basis of other evidence that the parties hadactually put a closed shop into effect.The Board there said:Despite the language of the purported deferral provision in the contract,the evidence establishes that the parties never intended to postpone the appli-cation of the union-security provisions to some indeterminate future time.Is there here, as there was inGilWyner,evidence produced by the General Coun-sel indicating that the Respondent and the Union "never intended to postpone theapplication" of section 4 "to some indeterminate future time"?As found above,since on or about February 28, 1957, the parties by mutual agreement have en-trusted all hiring to Patterson, a union member subject to the Union's rules,thereby establishing an illegal closed-shop arrangement.That arrangement, so faras the record shows, is still in effect.Also, the testimony of William Blair, quotedabove, demonstrates the existence of an illegal union hiring hall. In my opinion,therefore, theGeneral Counsel has conclusively shown that the parties do notintend to wait until the closed shop is legalized and that the purported postpone-ment has not, in fact, inhibited the parties from enforcing a discriminatory hiringsystem.Accordingly, it is found that section 4 of the contract, while not invalidon its face, is violative of the Actwhen considered in the light of the presenthiring arrangement.Let us turn next to section 5 of the contract, in which the Respondent agrees"tomake membership in the Union a condition of employment as permitted bylaw."Pointing to the words "as permitted by law," the Respondent urges thatthis establishes the maximum union security permitted by Section 8(a)(3) of theAct, namely, a 30-day union shop.But even assuming this to be so, part (i) ofthe first proviso to Section 8(a) (3) of the Act only allows a 30-day union shopwhere the union involved "has at the time the agreement was made or within thepreceding twelve months received from the Board a notice of compliance withsection 9(f), (g), and (h)." I am administratively advised that, while the Inter-national has been in compliance with the filing requirements of Section 9(f), (g),and (h) of the Act at all material times, the Union itself (Local 825) was notin compliance on October 1, 1955, when the contract was signed, or at any timewithin the preceding 12 months; indeed, its initial compliance was not achieveduntilMay 2, 1957.Accordingly, the 30-day union shop set up by section 5 of thecontract exceeds the limited union security permitted by Section 8(a)(3) of theAct and is invalid. It is concluded that, by enforcing and maintaining this partof the contract since on or about February 28, 1957, thereby extending an illegalhiring preference tomembers of the Union, the Respondent violated Section8(a)(1), (2), and (3) of the Act.c.Superseniority of shop stewardsSection 24 of the contract permits the Union to appoint a shop steward fromamong the employees on each dredge. It further provides that the shop steward"shall be the first man to be employed and the last man to be laid-off." It maywell be that such a provision according superseniority to a union agent violatesSection 8(a)(1), (2), and (3) of the Act. But is that issue properly before me?The complaint alleges that the contract requires the Respondent "to give financialassistance to the Union, and give preference in hiring to members of the Union."There is no allegation that the contract compels the Respondent to give preferencein layoffs to agents of the Union. I therefore construe the complaint as notembracing the granting of superseniority to shop stewards.The matter does not, however, end there.The Board has stated that "whenan issue relating to the subject matter of a complaint is fully litigated at a hear-ing, the Trial Examiner and the Board are expected to pass upon it even thoughit is not specifically alleged to be an unfair labor practice in the complaint." 21 In20United Brotherhood of Carpenters and Joiners of America, Local #517, AFL (GilWyner Construction Company),112 NLRB 714, enfd. 230 F. 2d 256 (C.A. 1)."'Monroe Feed Store,112 NLRB 1336, 1337. I note the apparently contrary holdinginN.L.R.B. v. Ill S. Mtg. Co., et al.,210 F. 2d 634, 637 (C.A. 5).However, with all duerespect for the United States Court of Appeals for the Fifth Circuit, as a Trial ExaminerI am constrained to follow the Board's rule until the Board or the United States Supreme 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDlinewith that rule, it is found that the superseniority for shop stewards containedin section 24 of the contract is related to the subject matter of the complaint.However, no evidence was produced on his matter, and it was not referred to byany of the parties during the hearing,on oral argument,or in the briefs. It isaccordingly found that the matter was not "fully litigated"at the hearing, andno finding with regard to it will therefore be made.22B. The separation of Samuel Blair1.Facts regarding Blair's separationa.Blair's complaintsSamuel Blair began to work for the Respondent in July 1954.He was awiper 23 on a dredge,and a member of the Union.During the last year of hisemployment he worked under the immediate supervision of William Blair, hisbrother,awatch engineer employed by the Respondent.24William Blair neverhad occasion to complain about Samuel Blair's work,and never received any com-plaint from anyone about Samuel Blair'swork.Under the contract,the Respondent was obligated to make meals available toemployees engaged in work on board boats at a charge of 50 cents per meal.However,if an employee elected not to eat the food provided by the Respondent,the charge was not to apply. Sometime in 1955, as the crew was coming off thedredge onto the dock, Samuel Blair complained to Charles Saunders,captain ofthe dredge on which he was then working,that the chicken served on board hadbeen"rotten."Samuel Blair then turned for confirmation to Gilligan, one ofthe cooks,who was present.Gilligan agreed.Captain Saunders stated that "hewould look into"thematter.At a meeting of the Union sometime during thesame year,Samuel Blair complained from the floor about the poor quality ofthe food provided by the Respondent,and asked if the employees"had to pay forfood that[they]weren'teating."Richard Owens,an employee of the Respond-ent, and William Blair voiced similar gripes from the floor of the meeting. StephenLeslie, then the Union'sbusiness agent,replied that those employees who did noteat food supplied by the Respondent were not required to pay for it.After that,Samuel Blair ceased to eat aboard the dredge.Sometime in January or February1957,money was deducted from Samuel Blair's pay for food, although he hadnot eaten aboard the dredge.He reported the error to the timekeeper andreceived a refund on the following week's pay.25Employees working on dredges report at the dock,where a crew boat picksthem up and transports them to the dredge.At the end of their shifts the reverseis true; a crew boat takes them off the dredge and returns them to the dock. Ifa crew boat is late arriving at the dredge at the end of a shift,the employees arelate getting back to the dock. On at least two occasions sometime between July1954 and mid-February 1957, the crew boat was late calling for the men on thedredge on which Samuel Blair was working.On both occasions,Samuel Blaircomplained to the Union's shop steward,and as a result received overtime pay.In mid-February 1957, the crew boat was again late, affecting four men: WilliamBlair,Samuel Blair, Frank Ayres, and Richard Owens.On the following dayWilliam Blair told Ed Robinson,the chief engineer of the dredge,that he thoughtthe men were entitled to overtime pay because the crew boat had been late takingthem off the dredge the previous day.Robinson replied that they "didn'thave itcoming."William Blair said that he would take the matter up with Carl Jones,theUnion'sshop steward on the dredge.William Blair and Samuel Blair to-gether then made the same complaint to Jones.Jones responded that, while hedid not believe that they were entitled to overtime,he "would look into the mat-Court has held to the contrary.Insurance Agents'International Union,AFL-CIO (ThePrudential Insurance Company of America),119 NLRB 768;Novak Logging Company,119 NLRB 1573;andScherrer and Davisson Logging Company,119 NLRB 1587.s3Ford Radio&Mica Corporation,115 NLRB 1046, 1075.2s Also referred to in the record as a "water-tender."u William Blair has authority to reprimand, discipline,and discharge the men workingunder him. It is found that lie is a supervisor within the meaning of Section 2(11) ofthe Act.w Samuel Blair also testified that similar incidents occurred "a couple times" during hisemployment,and that on these occasions he ultimately collected.However, his'testimonywith respect to these additional incidents is so nebulous and incompletethatno findingwill be based thereon. AMERICAN DREDGING COMPANY155ter."NeitherWilliam Blair nor Samuel Blair received any overtime pay as aresult of this complaint, and the issue does not appear to have been carried anyfurther.Ayres and Owens also complained, and they received overtime pay onthis occasion.26b.The events of February 28, 1957, and thereafterOn February 28, 1957, Samuel Blair was working as a wiper in the engineroomof the dredgePhiladelphia.His immediate superior was William Blair, watchengineer.The normal engineroom crew 27 of thePhiladelphiawhile operating onwater consisted of a chiefengineerand 3 watches of 4 men each (a watch en-gineer, a fireman,an oiler, and a wiper)-a total of 13 men.On February 28, 1957, thePhiladelphiawent into drydock.On the way inher captain, John Hanson, asked the chief engineer, Robinson, whether he wouldhave enough men for watch duty while thePhiladelphiawas in drydock, becauseno "outside man" would be working at night.Robinson replied that he hadreceived orders to lay off his crew, "had laid out the work" for the remainingmen, and "would take care of" the night watches.Samuel Blair came aboard thePhiladelphiathat day for the 4 p.m. to midnightwatch and found hisname onthework list posted in the engineroom to workon valves while the dredgewas indrydock.Carpenter, a fireman, told SamuelBlair that he was going to be laid off. Samuel Blair asked Jones, the shopsteward, if this was so. Jones replied that Samuel Blair's name had been men-tioned by Vinney Motsel, the Union's business agent, as one of those to be laidoff.Samuel Blair then asked Chief Engineer Robinson and Watson, superin-tendent of the dredge, why he was being laid off.Both Robinson and Watsonanswered that they did not know why Samuel Blair was being laid off.Robinson,inWatson's presence, added that Samuel Blair would be recalled to work whenthePhiladelphialeftdrydock.Samuel Blair worked the remainder of the shift.While he was working, Robinson gave him a "layoff slip," 28 told him to "take itup to the yard" the next day, and assured him that "everything would be straight-ened out and we would all be coming back to work." On the next day, March 1,.1957, Samuel Blair went to the Respondent's office in Camden, New Jersey, and.gave the "layoff slip" to Olson, the Respondent's personnel manager.Olson toldSamuel Blair that if he put him back to work "there would be a lot of people-with red faces."Samuel Blair asked for an explanation.Olson responded that."somebody had made a complaint" about Samuel Blair.About a week later,Samuel Blair againconsulted Olson.On this occasion, Olson stated that CaptairvHanson was the person who laid SamuelBlair off.29Samuel Blair then went tosee Captain Hanson, but the record does not reveal the conversation.About aweek later, Samuel Blair conferred with Olson for the third time.Olson said:"Well, Blair, I might as well tell you.Nobodyelse is goingto take the blame forthis.You was laid off forbeing anagitator and a trouble-maker."Blair replied:"Well,Mr. Olson if you call sticking up for your rights being an agitator and atrouble-maker, I'm the biggest agitator in the world."During the last week inMarch or the first week in April 1957, Motzel, the Union's business agent, gaveSamuel Blair "a slip to go back to work ... a little white slip." 30 Samuel Blairtook the slip to the Respondent's Camden office.Olson was not there.Anotherman present, not identified on the record, stated that he could not do anything untilOlson reurned.Samuel Blair, accompanied by Patterson, the hiringengineer,then went to thePhiladelphia,which was apparentlystill indrydock at that time.They talked to Robinson and Watson, in the presence of Jones. Patterson askedabout Samuel Blair's work.Robinson replied that Samuel Blair's work "wassatisfactory in every way" and stated that he did not know the reason for Samuel2eThe findings regarding Ayres and Owens are based upon the uncontradicted testimonyof Samuel Blair, which is credited.Although this testimony was hearsay, it was intro-duced without objection, and therefore must "be considered and given its natural probativeeffect."Diaz v. U.S.,223 U.S. 442, 450.27Also referred to in the record as the "black gang."28The "layoff slip" was not introduced into evidence by any of the parties.ssCaptain Hanson testified that he had nothing to do with the layoff of thePhiladelphia'sengineroom crew, and that normally such a decision would be made by the chief engineer.Captain Hanson was laid off March 5, 1957.10 Samuel Blair testified that he was sure that the slip was signed by Motsel and thathe did not recall whether it was signed by Patterson. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlair's layoff.31Itdoes not appear that Samuel Blair and the Respondent com--municated with one another thereafter.Let us now consider thePhiladelphia'sstay in drydock.On February 28, 1957,when she arrived in drydock, so far as the engine crew was concerned, eightmen, including the chief engineer, were retained and five men were laid off.The laid-off men included Samuel Blair, two oilers who "were supposed to be[going] on vacation," and two other unidentified members of the engineroomcrew.William Blair testified that thePhiladelphiawas in drydock 15 days "moreor less," but in view of Samuel Blair's testimony that he visited the dredge duringthe last week in March or the first week in April, it seems probable that herstay in drydock lasted longer than 15 days. "Right after" thePhiladelphiacameout of drydock the Respondent replaced Samuel Blair by another wiper, notnamed in the record, who was assigned to William Blair's watch in the engine-room.Three days later this wiper was replaced by Edward Garrarn, who stillworks under William Blair in the engineroom of thePhiladelphiaas a wiper.2.Conclusions regarding Blair's separationa.The nature of Blair's activities and the Respondent's knowledge thereofAs has been detailed above, Samuel Blair voiced a number of complaints aboutworking conditions.These took several forms.As an individual, and in thepresenceof a fellow employee, he complained to a representative of theRespondent; as a union member and simultaneously with similar action by otherunionmembers, he complained from the floor of a union meeting when norepresentative of the Respondent was present; and he complained to the Union'srepresentative (once in concert with a supervisor). It is possible that SamuelBlair's individual complaint to Captain Saunders in 1955, made in the presenceof another employee, Gilligan, might be considered as concerted activity formutual aid and protection within the meaning of Section 7 of the Act 32 But thisissueneed not be determined, for the General Counsel does not appear tocontend that this 1955 incident played any part in Samuel Blair's discharge.The General Counsel does, however, urge that Samuel Blair's griping to theUnion, even individually,33 is protected.The authorities support this position.34It is accordingly found that Samuel Blair's complaints about the food made in1955 from the floor of the union meeting, and his three requests to the Union'sshop stewards to invoke the Union's assistance in obtaining overtime pay becauseof the lateness of the crew boat, the last of which occurred in mid-February 1957,constituted conduct within the protection of Section 7 of the Act.To what extent did the Respondent know that Samuel Blair had complainedto the Union on these occasions?No representative of the Respondent was presentat the 1955 union meeting when Samuel Blair groused about the food, and thereisno evidence that the Respondent learned of it.However, the first two com-plaints regarding the lateness of the crew boat resulted in Samuel Blair obtainingredress from the Respondent and therefore must of necessity have been calledto the Respondent's attention.On the third occasion, the Blairs' joint complaintinmid-February 1957, Jones promised "to look into the matter" (i.e., apprisetheRespondent of the complaint) and thereafter Olson described Samuel Blairas "an agitator and a trouble-maker." It is accordingly found that at all materialtimes the Respondent knew that Samuel Blair had invoked the Union's aid inprocessing grievances regarding the lateness of the crew boat on three differentoccasions.1 The findings with respect to these conversations between Samuel Blair and otherpersons on and after February 28, 1957, are based upon the uncontradicted testimony ofSamuel Blair.Carpenter,Jones,Robinson,Watson,Olson, and Patterson were not calledas witnesses by any party.32Cf.The Office Towel Supply Company,Incorporated,97NLRB 449,enforcementdenied 201 F. 2d 838(C.A. 2). It is doubtful,however, if the same can be said of SamuelBlair's complaint about an erroneous food charge,made to the timekeeper in January orFebruary1957,as no other employee appears to have been present.asAlthough one of the complaints was made by William and Samuel Blair jointly, theformer was a supervisor,not anemployee within the meaning of Section 2(3) of the Act.1' Standard Coil Products Co., Inc.,110 NLRB 412,430, enfd. as mod.,224 F. 2d 465(C.A. 1), cert.denied350 U.S.902.Cf.N.L.R.B.v.MossPlaning Mill Co.,206 F. 2d557, 559-560 (C.A. 4). AMERICANDREDGINGCOMPANY157b.Blair's separation on February 28, 1957The amended complaint alleges, and the General Counsel contends, thatSamuel Blair was "discharged" on February 28, 1957.The word "discharge"connotes a finality existing when an employer decides to sever the employmentrelationship permanently, as opposed to a layoff or temporary suspension of therelationship.The test to determine whether a separation is a discharge ratherthan a layoff is the employer's intent at the time to recall the employee in thefuture 35If the intent to recall at some later date is present, the separationismerely a layoff.Applying that test to the instant case, it is significant that onFebruary 28, 1957, Robinson assured Samuel Blair that he would be recalled towork when thePhiladelphialeftdrydock, and that Samuel Blair described the,paper he received from the Respondent as a "layoff slip" rather than a "dischargenotice."It is accordingly concluded that on February 28, 1957, the Respondentintended merely to lay off Samuel Blair while thePhiladelphiawas in drydock, butnot to discharge him permanently.Let us now turn to the reason for the layoff.At the time, thePhiladelphiahad just reached drydock.Captain Hanson testified that "it is general procedure,when you go into drydock, to lay off men that you don't have any work, specialwork, for," and that Robinson told him that he had received orders to lay offthe engineroom crew. Indeed, four other members of the engineroom crew werelaid off with Samuel Blair.Moreover, thePhiladelphia'sengineroom crew re-mained at less than 13 men while the dredge was in drydock, and Samuel Blairwas not replaced until after she left drydock.These facts indicate, and I find,that the layoff was brought about solely by thePhiladelphia'sarrival in drydock.Has the General Counsel shown that Samuel Blair's selection for layoff wasdiscriminatorilymotivated?The only evidence that the Respondent had suchintent on February 28, 1957, is Olson's statement 2 weeks later that SamuelBlair "was laid off for being an agitator and a trouble-maker." But this remarkcannot be related back to show the Respondent's animus against Samuel Blairon February 28, 1957.36 I am convinced, and find, that the General Counselhas failed to prove that the Respondent was discriminatorily motivated when itlaid off Samuel Blair on February 28, 1957.c.The failure to recall BlairWhat has been said above does not dispose of the allegations of the complaintregarding Samuel Blair.The amended complaint alleges not only that SamuelBlairwas discriminatorily separated from the Respondent's employ on February28, 1957, but also that he has been discriminatorily denied reinstatement at alltimes since on or about March 1, 1957. It is clear, and it is found, that duringSamuel Blair'smore than 21/2 years' employment, the Respondent never hadany cause to criticize his work. It is likewise clear, and it is found, that SamuelBlairwas permanently replaced as a member of thePhiladelphia'sengineroomcrew shortly after she left drydock.This was tantamount to a discharge.Theonly reason offered Samuel Blair for this action was that he had been "anagitator and a trouble-maker." It is reasonable to assume that the agitation andtroublemaking of which Samuel Blair was accused referred to his persistentrequests in the past that the Union process grievances on his behalf when thecrew boat was late, which requests came to the attention of the Respondent.It is accordingly found that the General Counsel establisheda prima faciecasethat the Respondent's failure to recall Samuel Blair to work when thePhiladelphialeftdrydock, and its conduct in permanently replacing him at that time, wasdiscriminatorilymotivated.The Respondent neither produced any witnesses at the hearing, nor furnishedany explanation in its brief, for its refusal to recall Samuel Blair to work. It wascontent to argue simply that theremighthave been other reasons for its action.But the establishment ofa prima faciecase by the General Counsel shifted totheRespondent the burden of going forward with its defense. In other words,if the Respondent did have some other explanation for its conduct, or proof thatitsfailure to recall Samuel Blair was for cause, it was given an opportunity toso demonstrate.As it failed to take advantage of this opportunity to rebut theGeneral Counsel's case, the conclusion is inescapable that no explanation existed.asT.A.McGahey, Sr., et at.,d/b/a Columbus Marble Works,111 NLRB 1162, 1173,1176, enfd,in part 233 P. 2d 406(C.A. 5).31Leiter Manufacturing Company,112 NLRB 843,851, footnote 21. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is accordingly found that the Respondent failed and refused to recall SamuelBlair to work as a member of thePhiladelphia'sengineroom crew when she leftdrydock because of his persistent efforts to obtain the Union's help in processinggrievances.As such use of the grievance procedure was protected activity, thediscrimination against Samuel Blair because of his use of it necessarily tendedto inhibit other employees from using the grievance process, and constitutedconduct violative of Section 8 (a) (1) and (3) of the Act.Upon the basis of the above findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Local 825 (Dredgemen's Branch), International Union of Operating Engineers,AFL-CIO, is, and at all material times has been, a labor organization withinthe meaning of Section 2(5) of the Act.2.By rendering financial support to the above-named labor organization, andby carrying out exclusive hiring arrangements or practices requiring membership inthe above-named labor organization as a condition of employment, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(2) of the Act.3.By discriminating in regard to the hire and tenure of employment of SamuelBlair, and by maintaining in effect an unlawful union-security agreement, therebyencouraging membership in the above-named labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By such conduct, thereby interfering with, restraining, and coercing itsemployees and applicants for employment in the exercise of rights guaranteed in.Section 7 of the Act, the Respondent has engaged in and is engaging in unfair:labor practices within the meaning of Section 8(a)(1) of the Act.5.The above-described unfair labor practices tend to lead to labor disputes":burdeningand obstructing commerce and the free flow of commerce and.constitute unfair labor practices affecting commerce within the meaning of Section'2(6) and (7) of the Act.Upon the basis of the above findings of fact and conclusions of law and upon.the entire record in this case, I make the following:THE REMEDYIthas been found that the Respondent contributed illegal financial assistanceto the Union by compensating one of its supervisors to represent the interests ofthe employees in grievance matters. It has also been found that the Respondentdelegated all its hiring authority to a person obligated to employ only membersof the Union, thereby rendering further illegal support to the Union. It willaccordingly be recommended that the Respondent cease and desist from suchconduct.Itwill further be recommended that the Respondent cease and desistfrom performing or giving effect to its contract of October 1, 1955, with theUnion, or to any modification, extension, supplement or renewal thereof, andfrom recognizing the Union, or any successor thereto, as the bargaining representa-tive of any of its employees, unless and until the Union demonstrates its majoritystatus in a Board-conducted election.37Nothing herein shall, however, be deemedto require the Respondent to modify, vary, abandon, or depart from any substantiveprovisions of such contract.Ithas also been found that the Respondent enforced and continued in effectthe union-security provisions of its contract of October 1, 1955, with the Union,in such a manner as to accord preference in hiring and tenure of employmenttomembers of the Union. In particular, the Respondent agreed to the appoint-ment of a hiring engineer who was obligated to hire only members of the Union;failed to postpone the effect of the illegal closed-shop provisions of the contract;and granted the Union a union-security clause although the Union was not incompliance with the filing requirements of the Act at the time the contract wassigned or at any time within the preceding 12 months. It will accordinglybe recommended that the Respondent cease and desist from performing, main-taining, enforcing, or giving effect to any contract, agreement, understanding, orarrangement which gives preference in hiring or tenure of employment to mem-bers of the Union, or of any other labor organization, except as permitted bySection 8(a)(3) of the Act.37 Bowman Transportation,Inc.,120 NLRB 1147. PAGE AIRCRAFT MAINTENANCE, INC.159Ithas further been found that the Respondent discriminatorily failed andrefused to recall Samuel Blair to work because he sought to enlist the Union'said in processing grievances, an activity protected by Section 7 of the Act. Itwillthereforebe recommended that the Respondent cease and desist fromdiscriminating against or visiting reprisals upon any of its employees becausethey engage in protected concerted activities.Because of the underlying purpose and tendency of this unlawful conduct, itis concluded that there exists danger that the Respondent will in the future commitother unfair labor practices.Accordingly, it will be recommended that theRespondent cease and desist, not only from the unfair labor practices found, butalso from in any other manner infringing upon the rights guaranteed in Section 7of the Act.Affirmatively, it will be recommended that the Respondent withdraw and with-hold all recognition from the Union as the representative of any of its employeesfor the purposes of collective bargaining, unless and until the Union demonstratesitsmajority status in a Board-conducted election. It will further be recommendedthat the Respondent offer to Samuel Blair immediate reinstatement to his formeror a substantially equivalent position, without prejudice to his seniority andother rights and privileges previously enjoyed, and make him whole for anyloss of earnings he may have suffered because of the discrimination against him,by paying to him a sum of money equal to the amount he normally wouldhave earned from the date of the discrimination against him to the date of theoffer of reinstatement, less his net earnings during the said period.The backpay provided for herein shall be computed on a quarterly basis in the mannerestablished by the Board; earnings in one particular quarter shall have no effecton the back-pay liability for any other period 38Itwillbe further recommended that the Respondent make available to theBoard or its agents, upon request, all records necessary to compute the amountof back pay due under the terms of this recommended order. Finally, it will berecommended that the Respondent post the usual notices at its main office andalso at all its other establishments which service dredging work in the territorydescribed in the contract of October 1, 1955, between it and the Union, namely,"on the Atlantic Coast from the Canadian border to the southerly border of theState of Maryland and tributory waters in this zone emptying into the AtlanticOcean."[Recommendations omitted from publication.]38F.W. Woolworth Co.,90 NLRB 289.Page Aircraft Maintenance,Inc.andLodge 889, InternationalAssociation of Machinists,AFL-CIOPage Aircraft Maintenance,Inc.andLodge 889, InternationalAssociation of Machinists,AFL-CIO.Cases Nos. 16-CA-1016and 16-CA-1071.March 12, 1959CONSOLIDATED DECISION AND ORDEROn April 30, 1958, Trial Examiner A. Norman Somers issued hisIntermediateReport in Case No. 16-CA-1016, finding that theRespondent (herein called Page) had engaged in and was engagingin certain unfair labor practices, and recommending that Pagecease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, Page filed exceptions to the Intermediate Report, anda supporting brief.123 NLRB No. 23.